Citation Nr: 9901025	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  91-52 492	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for strain 
of the left knee and bipartite patella.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1989 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in August 1989.  The statement of the case was sent 
to the veteran in November 1989.  The substantive appeal was 
received in April 1990.  In October 1992, the Board remanded 
this case to the RO for further development.  


REMAND

In the October 1992 remand, the Board requested that the 
veteran be afforded a VA orthopedic examination in order to 
assess the veterans current level of left knee disability.  
Thereafter, the New York, New York RO attempted to schedule 
the veteran for two VA examinations, but the veteran failed 
to report.  It is apparent in the record that the veteran has 
changed addresses several times.  However, in June 1995, the 
New York, New York RO sent a letter to the veterans most 
recent address of record stating that the New York, New York 
RO had attempted to schedule the veteran for VA examinations 
and that he should notify the VA when he is willing to 
report.  Thereafter, the veterans representative indicated 
that it is likely that the veteran is currently living in 
Puerto Rico.  The representative acknowledged that the New 
York, New York RO has attempted to comply with the Boards 
prior remand decision, but requested that the veterans 
claims file be sent to the San Juan, Puerto Rico RO in an 
effort to locate the veteran and afford him the necessary 
orthopedic examination.  

In light of the representatives request, the Board finds 
that the New York, New York RO should transfer the veterans 
claims file to the San Juan, Puerto Rico RO and request that 
they attempt to locate the veteran.  Thereafter, assuming the 
veteran is located, he should be scheduled for a VA 
orthopedic examination.  With regard to increased rating 
claims, the United States Court of Veterans Appeals (Court) 
has issued recent directives with regard to veterans 
assertions of pain.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The guidance provided by 
the Court in DeLuca must be followed in adjudicating 
increased rating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In light of the DeLuca case, the VA orthopedic examiner is 
requested to ascertain whether the veterans service-
connected disability results in the following: weakened 
movement, excess fatigability, or incoordination of the left 
knee, and, if so, whether the weakened movement, excess 
fatigability, or incoordination cause additional range of 
motion loss.  The examiner should also opine as to whether 
pain significantly limits functional ability of the left knee 
either during flare-ups or when the left knee is used 
repeatedly. The examiner should indicate the degree of 
additional range of motion loss due to pain on use or during 
flare-ups.  In addition, the examiner should indicate if the 
veteran has arthritis of the left knee as confirmed by x-rays 
findings.  

In addition, the Board notes that the veteran is currently 
rated as non-compensable under Diagnostic Code 5257.  That 
diagnostic code governs ratings representing functional 
impairment of the knee due to recurrent subluxation and 
lateral instability.  A July 1, 1997, opinion of the General 
Counsel (VAOPGCPREC 23-97) has held that a claimant who has 
arthritis and subluxation/instability of a service-connected 
knee disability may be rated separately under Diagnostic 
Codes 5003 and 5257 (38 C.F.R. Part 4 (1996)).  Therefore, it 
is necessary for the RO to evaluate the veteran's service-
connected left knee disability in view of the changes 
introduced by the aforementioned General Counsel opinion.  If 
the veteran exhibits both recurrent subluxation/lateral 
instability as well as limitation of motion of the left knee 
due to arthritis, then the veteran is entitled to 
consideration of separate compensable ratings under 
Diagnostic Codes 5003 and 5257.  In light of the foregoing, 
the Board finds that the VA orthopedic examiner should also 
specifically determine if the veteran has recurrent 
subluxation, lateral instability, and/or limitation of motion 
of the left knee.

In addition, since this case is being remanded, the San Juan, 
Puerto Rico RO should request that the veteran furnish the 
names and addresses of all VA and private medical facilities 
where he has been treated for his left knee disability.  
Thereafter, after obtaining all necessary release 
authorizations from the veteran, these records should be 
obtained.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  In light of the representatives 
request, the Board finds that the New 
York, New York RO should transfer the 
veterans claims file to the San Juan, 
Puerto Rico RO and request that they 
attempt to locate the RO.  Thereafter, 
assuming the veteran is located, the 
following actions should be taken as set 
forth below.  

2.  Thereafter, the San Juan, Puerto Rico 
RO should request that the veteran 
furnish the names and addresses of all VA 
and private medical facilities where he 
has been treated for his left knee 
disability.  Thereafter, after obtaining 
all necessary release authorizations from 
the veteran, these records should be 
obtained and associated with the claims 
file. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veterans left 
knee disability.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The examiner should conduct 
all indicated x-rays and laboratory 
tests.  The examiner should indicate if 
the veterans service-connected left knee 
disability is manifested by recurrent 
subluxation, lateral instability, and/or 
limitation of motion.  The orthopedic 
examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left and/or 
right knee is used repeatedly.  This 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  In addition, the 
examiner should indicate if the veteran 
has arthritis of the left knee as 
confirmed by x-rays findings.  

4.  The RO should also readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
left knee disability in light of General 
Counsel Opinion 23-97 (July 1, 1997) 
which provided multiple ratings for knee 
disability based on separate ratings for 
arthritis and subluxation/instability of 
the knee.  The RO should also consider 
the service-connected left knee 
disability in light of guidance expressed 
in DeLuca.  If the action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
